CORRECTED ALLOWABILITY NOTICE

Allowable Subject Matter
Claims 1-16 and 18-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the combination set forth in the independent claims 1, 13, and 21, and specifically does not show wherein "each section of the plurality of sections is configured to be individually removed without having to remove any of the other sections". The closest prior art of record is Rios as modified in the previous Office action. Although Rios as modified teaches the majority of claims 1, 13, and 21 limitations, including a service plate formed of a plurality of sections, as persuasively argued by Applicant there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate to incorporate the aforementioned limitation as claimed in claim 1, 13, and 21, in combination with other claimed features. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on M-F: 5:30am - 2:00pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran, and Jerry-Daryl Fletcher can be reached on 571-270-7740, 571-272-6681, 571-272-1184, and 571-270-5054 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763